In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00106-CR

______________________________



DARIN KEITH MARTIN, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 21st Judicial District Court

Burleson County, Texas

Trial Court No. 13,370







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Darrin Keith Martin appeals his convictions for forgery, fraudulent use of identifying
information, and forgery of a governmental record.  Three separate appeals arising from these
convictions are presently pending before this Court.  This appeal concerns Martin's conviction for
forgery of a governmental record. (1)
	Martin raises identical issues and makes identical arguments in all three of the appeals. 
Martin's sole issue on appeal is that the trial court erred in denying his motion to suppress the
evidence.   
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Martin v. State, No. 06-07-00104-CR, we affirm the judgment of the trial court.



						Bailey C. Moseley
						Justice

Date Submitted:	February 19, 2008
Date Decided:		March 27, 2008

Do Not Publish
1. Martin's forgery conviction was appealed in cause number 06-07-00104-CR, and his
conviction for fraudulent use of identifying information was appealed in cause number 06-07-00105-CR.


 STYLE="font-family: Times New Roman">						Donald R. Ross
						Justice

Date Submitted:	October 16, 2001
Date Decided:		October 16, 2001

Do Not Publish
1. This is an appeal transferred to this Court by the Texas Supreme Court for purposes of
docket equalization.